 

Case 1:20-cv-06659-GBD Document 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=— ew ew ew ee ee eh ee eee ee ee ew ee Be xX
NIR VELOZNY, on behalf of the minor children :
R.V.,N.V., and E.V. :
Plaintiff, :
-against- :
TAL VELOZNY, :
Defendant. :
ween eee ewe ee ew wee eee ee xX

GEORGE B. DANIELS, District Judge:

Filed 01/25/21 Page 1of1

 

peer variate,

AMAT: i tay teen ob

 

OGCLEMENT
| eLECTRONICALLY FILED}!

DiGi #.

DATE FILEAMN DS 2021

USD SDNY |

 

+
ene hace
f

 

 

ORDER

20 Civ. 6659 (GBD)

A status conference is scheduled for January 28, 2021 at 1:00 p.m.

Dated: January 25, 2021
New York, New York

SO ORDERED.

Perea 6. Donk

 

OR
IT

B. DANIELS
STATES DISTRICT JUDGE

 
